                         *UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

OBERIST SAUNDERS,

                        Plaintiff,

v.                                                               Case No: 6:14-cv-877-Orl-31DCI

SHERIFF OF BREVARD COUNTY,
SUSAN JETER, JOHN C. WRIGHT and
PATRICIA TILLEY,

                        Defendants.


                                                ORDER
        This Matter comes before the Court on the “Motion by Defendant Sheriff to Amend Joint

Pretrial Statement as to Issues to be Tried, and Associate Motion for Summary Judgment based on

Law of the Case” (Doc. 231) and the Memorandum in Opposition (Doc. 234).

        The instant Motion follows the Eleventh Circuit’s reversal of this Court’s denial of summary

judgment on the issue of qualified immunity as to Defendants Jeter and Wright. The Sheriff asks

the Court to (1) “authorize an amendment of the Amended Joint Final Pretrial Statement (Doc. 226)

to reflect Defendant Sheriff’s position as to application of the doctrine of the law of the case resulting

from the unpublished opinion of the Eleventh Circuit reversing the order denying summary

judgment as to qualified immunity earlier in this case and (2) grant summary judgment as to all the

conditions of confinement claims because “in the absence of an underlying constitutional violation,

there can be no Monell liability.” Doc. 231 at 1-2.

        The Eleventh Circuit carefully explained the distinction between the qualified immunity and

Monell analyses, noting that “if officers violated a plaintiff’s constitutional rights but those rights

were not ‘clearly established,’ then Monell liability could survive even though qualified immunity
would preclude individual liability.” Saunders v. Sheriff of Brevard Cty., 735 F. App'x 559, 563

(11th Cir. 2018), cert. denied sub nom. Saunders v. Ivey, 139 S. Ct. 1325 (2019). The Eleventh

Circuit deliberately declined to analyze Monell liability, and it did not find that there was a total lack

of constitutional violations. Accordingly, the Court finds no reason to permit amendment of the joint

pretrial statement or to grant summary judgment. The Defendant Sheriff’s Motion (Doc. 231) is

DENIED.

        DONE and ORDERED in Chambers, Orlando, Florida on July 9, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                                  -2-
